Electronically Filed
                                                               Supreme Court
                                                               SCWC-11-0000625
                                                               03-JAN-2013
                              SCWC-11-0000625                  01:05 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             SIERRA CLUB, Petitioner/Appellant-Appellee,

                                     vs.

 CASTLE & COOKE HOMES HAWAII, INC.; and THE LAND USE COMMISSION
    OF THE STATE OF HAWAI#I, Respondents/Appellees-Appellants,

                                     and

        OFFICE OF PLANNING, STATE OF HAWAI#I; DEPARTMENT OF
      PLANNING AND PERMITTING; and NEIGHBORHOOD BOARD NO. 25,
                  Respondents/Appellees-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000625;1 CIVIL NO. 10-1-2424-11)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Appellant-Appellee Sierra Club’s application
for writ of certiorari filed on November 21, 2012, is hereby
accepted and will be scheduled for oral argument. The parties
will be notified by the appellate clerk regarding scheduling.
           DATED: Honolulu, Hawai#i, January 3, 2013.
Robert D. Harris for
petitioner                     /s/ Mark E. Recktenwald

Benjamin M. Matsubara,             /s/ Paula A. Nakayama
Curtis T. Tabata and
Wyeth M. Matsubara for             /s/ Simeon R. Acoba, Jr.
respondent Castle & Cooke
                                   /s/ Sabrina S. McKenna
Marissa H.I. Luning for
respondent Land Use                /s/ Richard W. Pollack
Commission



      1
            CAAP-11-0000627, CAAP-11-0000730, and CAAP-11-0000744 were
consolidated with CAAP-11-0000625 on November 16, 2011.